DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover element formed integrally with the drive element and the check valve arranged on a surface of the cover element (claims 7 and 10), the check valve projecting into the sealing cover (claims 9 and 19), a stop formed on the sealing cover (claims 10 and 20) and the intermediate washer located between the sealing cover and the cover element (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is rejected because of the limitations “a check valve located in each of the work chambers” and “each of the check valves is arranged in an axial position between the work chamber and the volume accumulator” in lines 9 and 13 respectively. These limitations appear to 
Claims 2-10 are rejected due to their dependence on claim 1.
Regarding claim 11:
The claim is rejected because of the limitation “a check valve located in the work chamber in an axial position between the work chamber and the volume accumulator” in lines 9 and 10. This limitation appears to conflict with itself since it indicates the check valve is in the work chamber and also indicates that the check valve is between the work chamber and the volume accumulator. Both cannot be true and for this reason the claim is unclear. For the sake of examination, the office has assumed that the check valve is in an axial position between the work chamber and the volume accumulator.
Claims 12-16 and 18-20 are rejected due to their dependence on claim 11.
Regarding claim 17:
The claim is rejected because of the limitation “a check valve located in the work chamber in an axial position between the work chamber and the volume accumulator” in lines 9 and 10. This limitation appears to conflict with itself since it indicates the check valve is in the work chamber and also indicates that the check valve is between the work chamber and the volume accumulator. Both cannot be true and for this reason the claim is unclear. For the sake of examination, the office has assumed that the check valve is in an axial position between the work chamber and the volume accumulator.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2013/0199468 to Schafer et al. (Schafer).
Schafer discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejections above):
A camshaft adjuster (figure 2) comprising: 
a drive element (20), 
a driven element (22) that is configured to rotate relative to the drive element within an angular range and is adapted to be connected to a camshaft (connected to camshaft via screw 36; ¶0016), 
work chambers (44) located between the drive element and the driven element (working chambers 44 are located between the vanes 34 of the driven element/rotor 22 and the drive element/stator 20, ¶0035), the work chambers are configured to rotate the 
a volume accumulator (see figure 1 below, element A) adapted to collect hydraulic medium (under the broadest reasonable interpretation, 68 is a volume accumulator since it is a volume/passage the receives/accumulates fluid (¶0037) that is passed to the working chamber), 
a check valve (70; ¶0037) located in each of the work chambers (this limitation has been interpreted as incorrect as indicated above in the 35 USC 112(b) rejection and instead has been interpreted to require the check valve to be located between the working chamber and the volume accumulator as required below), 
the volume accumulator feeds the hydraulic medium via the check valve (¶0037) of a vacuum-pressurized one of the work chambers via vacuum pressure in the work chamber opening the check valve (inherent, the “vacuum pressure” is simply a pressure differential between the chamber A (as indicated in figure 1 below) and the working chamber 44 which ¶0037 indicates is the reason fluid flows through chamber A into working chamber 44), 
each of the check valves (70) is arranged in an axial position between the work chamber and the volume accumulator (see figure 1 below where check valve 70 is located axially (relative to the central axis of rotation or the rotor) between the chamber A (in figure 1 below) and the working chamber 22), and 
the volume accumulator (element A in figure 1 below) is formed by a cover element (54) locked in rotation with the drive element (¶0036 indicates 54, 56 and 50 form the drive element 20).  

    PNG
    media_image1.png
    812
    822
    media_image1.png
    Greyscale

Figure 1 - from Schafer, figure 2, annotated by the examiner
Regarding claim 6:
The camshaft adjuster according to Claim 1, wherein an opening path (fluid passageway 68) of each of the check valves (70) is bounded by a stop (under the broadest reasonable interpretation, surface B of the drive element 20 in figure 1 above is a boundary (or bounds) the opening path/fluid passageway 68 after it opens into the working chamber 44) formed by the drive element.  

Regarding claim 11 (as best understood by the examiner, see the 35 USC 112(b) rejections above):
A camshaft adjuster (figure 2) comprising: 

a driven element (22) that is configured to rotate relative to the drive element within an angular range and is adapted to be connected to a camshaft (connected to camshaft via screw 36; ¶0016), 
a work chamber (44) located between the drive element and the driven element (working chambers 44 are located between the vanes 34 of the driven element/rotor 22 and the drive element/stator 20, ¶0035), the work chamber is configured to rotate the drive element relative to the driven element (work chamber 44 apply fluid pressure to the vanes 34 and rotate the drive element 20 relative to the driven element 22), 
a volume accumulator (see figure 1 above, element A) adapted to collect hydraulic medium (under the broadest reasonable interpretation, 68 is a volume accumulator since it is a volume/passage the receives/accumulates fluid (¶0037) that is passed to the working chamber), 
a check valve (70; ¶0037) located in the work chamber (this limitation has been interpreted as incorrect as indicated above in the 35 USC 112(b) rejection and instead has been interpreted to require the check valve to be located between the working chamber and the volume accumulator as required in the following) in an axial position between the work chamber and the volume accumulator (see figure 1 above where check valve 70 is located axially (relative to the central axis of rotation or the rotor) between the chamber A (in figure 1 above) and the working chamber 22), 
wherein the volume accumulator feeds the hydraulic medium via the check valve (¶0037) to the work chamber upon a vacuum pressure in the work chamber opening the check valve (inherent, the “vacuum pressure” is simply a pressure differential between 
the volume accumulator (element A in figure 1 above) is formed by a cover element (54) locked in rotation with the drive element (¶0036 indicates 54, 56 and 50 form the drive element 20).  

Regarding claim 12:
The camshaft adjuster of Claim 11, wherein the work chamber includes a plurality of the work chambers (see plurality of 44 in figure 2) defined between the drive element and the driven element (44 is located between 20 and 22 as shown in figure 2), and the check valve includes a plurality of the check valves (see the plurality of 70 in figure 2) respectively associated with the plurality of work chambers (as shown in figure 2, each working chamber 44 is fed by check valve 70).  

Regarding claim 16:
The camshaft adjuster of Claim 11, further comprising a stop (surface B of the drive element 20 in figure 1 above) formed on the drive element, and an opening path (fluid passageway 68) of the check valve (70) is bounded by the stop (under the broadest reasonable interpretation, surface B of the drive element 20 in figure 1 above is a boundary (or bounds) the opening path/fluid passageway 68 after it opens into the working chamber 44).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 5, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer as applied to claims 1 and 11 above, and further in view of US patent application publication number 2006/0086332 to Simpson et al. (Simpson).
Regarding claim 2:
Schafer fails to disclose:
The camshaft adjuster according to Claim 1, wherein the check valves are formed by an intermediate washer arranged between the drive element and the cover element.  
Simpson teaches:
	A camshaft adjuster (figure 1) that includes a drive element (10), a driven element (12) and an intermediate washer (14) arranged against a cover element (16). The intermediate washier (14) further includes check valves (122 and 124) for controlling the flow of fluid into the working chambers (see figure 4 and how the check valves 122 and 124 control fluid flow into the working chambers 17b and 17a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to replace the check valves in Schafer with the 
Regarding claim 4:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Schafer and Simpson:
The camshaft adjuster according to Claim 2, wherein the intermediate washer (intermediate washer 14 incorporated from Simpson into Schafer) is arranged between the drive element and the cover element fastened to the drive element (arranged against the cover element as taught by Simpson which when combined with Schafer results in it being fastened between the cover element and drive element), and the cover element is constructed as a sealing cover (Schafer teaches that cover element 54 is a sealing cover that bounds the working chamber 44).  

Regarding claim 5:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Schafer and Simpson:
The camshaft adjuster according to Claim 1, wherein the check valves (after the combination of Schafer and Simpson above, the check valves are now part of the 

Regarding claim 8:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Schafer and Simpson:
The camshaft adjuster according to Claim 2, wherein the intermediate washer (the intermediate washer is incorporated into Schafer from Simpson) is arranged between a sealing cover (under the broadest reasonable interpretation of the claim, the sealing cover has been interpreted to be the “cover element” (54 in Schafer, same interpretation of the structure of the cover element that aligns with claim 4)) and the drive element (with the combination of Schafer and Simpson in claim 2 above, the intermediate washer incorporated from Simpson into Schafer is located against the cover element/sealing cover which would place it between the drive element and the cover element/sealing cover of Schafer).  

Regarding claim 10:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Schafer and Simpson:


Regarding claim 13:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Schafer and Simpson:
The camshaft adjuster of Claim 11, further comprising an intermediate washer (the intermediate washer is incorporated into Schafer from Simpson) arranged between the drive element and the cover element, and the check valve is formed on the intermediate washer (see the check valves 122 and 124 which form part of the intermediate washer as taught by Simpson).  

Regarding claim 14:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Schafer and Simpson:
The camshaft adjuster of Claim 13, wherein the check valve is a flap formed integrally with the intermediate washer (see the check valve/flaps 122 and 124 in Simpson incorporated into Schafer as part of the intermediate washer 14).  

Regarding claim 15:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Schafer and Simpson:
The camshaft adjuster of Claim 11, wherein the check valve projects into the work chamber in an open state (inherent, the check valves (Simpson 122/124) that form part of the intermediate washer (Simpson 14) incorporated into Schafer form Simpson inherently function in this manner since they bend to allow fluid to pass which results in the check valve projecting into the working chamber when combined with Schafer).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer and Simpson as applied to claim 2 above, and further in view of US patent application publication number 2012/0210961 to Scheidig.
Regarding claim 3:
The 35 USC 103 rejection of claim 2 by Schafer and Simpson discloses:
The camshaft adjuster according to Claim 2, wherein the intermediate washer and the check valves are integrally formed (see the intermediate washer 14 and integrally formed check valves/flaps 122 and 124 incorporated from Simpson into Schafer).  
Schafer fails to disclose:
The camshaft adjuster according to Claim 2, wherein the intermediate washer is a sheet-metal part and the check valves are each constructed as a sheet-metal flap formed integrally with the sheet-metal part.  
Scheidig teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer and Simpson to make the check valve (and the whole intermediate washer) from sheet metal as taught by Scheidig for the purpose of increasing durability of the check valve and the flap since it is made from metal.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer as applied to claim 1 above, and further in view of US patent number 5,947,067 to Kawaharaguchi et al. (Kawaharaguchi) and Simpson.
Regarding claim 7:
Schafer fails to disclose:
The camshaft adjuster according to Claim 1, wherein the cover element is formed integrally with the drive element and the check valves are arranged on a surface of the cover element facing respective ones of the work chambers.  
Kawaharaguchi teaches:
	A camshaft adjuster including drive element (figure 1, element 21) and cover element (24). Both the cover element and the drive element are formed integrally (see figure 1).
Simpson teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to make the cover element and drive element integrally as taught by Kawaharaguchi. This is a simple substitution of one known element (making the cover element and drive element separately as taught by Schafer) for another (making the cover element and drive element integrally as taught by Kawaharaguchi) to obtain predictable results (to seal the working chamber 44 between the drive element 20 and the rotor 22 in Schafer). Schafer would further comprise replacing the check valves in Schafer with the intermediate washer including check valves against the cover element (Schafer, element 54) between the cover element and the drive element (Schafer, element 20) as taught by Simpson for controlling the flow of fluid from the valve into the working chamber. This is a simple substitution of one known element (check valves 70 currently in Schafer) for another (check valves located on an intermediate washer as taught by Simpson) to obtain predictable results (control the flow of fluid from the central valve intro the working chamber. This overall combination would result in cover and drive element made integrally and would place and the check valve (as part of the intermediate washer) on the surface of the cover element.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Kawaharaguchi and Simpson.
Regarding claim 17 (as best understood by the examiner, see the 35 USC 112(b) rejections above):
Schafer discloses:
A camshaft adjuster (figure 2) comprising: 
a drive element (20), 
a driven element (22) that is configured to rotate relative to the drive element within an angular range and is adapted to be connected to a camshaft (connected to camshaft via screw 36; ¶0016), 
a work chamber (44) located between the drive element and the driven element (working chambers 44 are located between the vanes 34 of the driven element/rotor 22 and the drive element/stator 20, ¶0035), the work chamber is configured to rotate the drive element relative to the driven element (work chamber 44 apply fluid pressure to the vanes 34 and rotate the drive element 20 relative to the driven element 22), 
a volume accumulator (see figure 1 above, element A) adapted to collect hydraulic medium (under the broadest reasonable interpretation, 68 is a volume accumulator since it is a volume/passage the receives/accumulates fluid (¶0037) that is passed to the working chamber), 
a check valve (70; ¶0037) located in the work chamber (this limitation has been interpreted as incorrect as indicated above in the 35 USC 112(b) rejection and instead has been interpreted to require the check valve to be located between the working chamber and the volume accumulator as required in the following) in an axial position between the 
wherein the volume accumulator feeds the hydraulic medium via the check valve (¶0037) to the work chamber upon a vacuum pressure in the work chamber opening the check valve (inherent, the “vacuum pressure” is simply a pressure differential between the chamber A (as indicated in figure 1 below) and the working chamber 44 which ¶0037 indicates is the reason fluid flows through chamber A into working chamber 44), and 
the volume accumulator (element A in figure 1 above) is formed by a cover element (54) locked in rotation with the drive element (¶0036 indicates 54, 56 and 50 form the drive element 20).
Schafer fails to disclose:
Wherein the cover element is formed integrally with the drive element and the check valve is arranged on a surface of the cover element facing the work chamber.  
Kawaharaguchi teaches:
	A camshaft adjuster including drive element (figure 1, element 21) and cover element (24). Both the cover element and the drive element are formed integrally (see figure 1).
Simpson teaches:
A camshaft adjuster (figure 1) that includes a drive element (10), a driven element (12) and an intermediate washer (14) arranged against a cover element (16). The intermediate washier (14) further includes check valves (122 and 124) for controlling the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to make the cover element and drive element integrally as taught by Kawaharaguchi. This is a simple substitution of one known element (making the cover element and drive element separately as taught by Schafer) for another (making the cover element and drive element integrally as taught by Kawaharaguchi) to obtain predictable results (to seal the working chamber 44 between the drive element 20 and the rotor 22 in Schafer). Schafer would further comprise replacing the check valves in Schafer with the intermediate washer including check valves against the cover element (Schafer, element 54) between the cover element and the drive element (Schafer, element 20) as taught by Simpson for controlling the flow of fluid from the valve into the working chamber. This is a simple substitution of one known element (check valves 70 currently in Schafer) for another (check valves located on an intermediate washer as taught by Simpson) to obtain predictable results (control the flow of fluid from the central valve intro the working chamber. This overall combination would result in cover and drive element made integrally and would place and the check valve (as part of the intermediate washer) on the surface of the cover element.

Allowable Subject Matter

Claims 9 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Response to Arguments
Applicant’s arguments, see remarks, filed 2/21/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schafer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746